                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

RONNIE ODELL PARKER                           )
    Petitioner,                               )
                                              )
v.                                            )   CIVIL ACTION NO. 18-00341-JB-N
                                              )
JOHN CROW                                     )
     Respondent.                              )

                                             ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendations of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing § 2254 Cases in the United States District

Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated September 19, 2018, is ADOPTED as the

opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Ronnie Odell Parker’s operative Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 1) is DISMISSED for lack of jurisdiction

as an unauthorized second or successive petition. The Court also certifies that any appeal by Parker

of the dismissal of the present habeas petition would be without merit and therefore not taken in

good faith. Thus, Parker is not entitled to proceed in forma pauperis on appeal.

       DONE and ORDERED this the 13th day of November, 2018.


                                        s/JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
